Citation Nr: 0905089	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

2.  The medical evidence of record does not show that the 
Veteran's diabetes mellitus, type 2, is related to military 
service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in 
December 2005.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, service personnel records, and indicated 
private medical records have been obtained.  A VA examination 
has not been accorded the Veteran, because there is no 
evidence that the Veteran had diabetes mellitus, type 2, 
during military service.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including diabetes mellitus, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

The Veteran served in the Navy, onboard the U.S.S. PRESTON, 
which was stationed off the coast of Vietnam for several 
periods while the Veteran was onboard.  A July 2004 
information response from the National Personnel Records 
Center (NPRC) stated that they were "unable to determine 
whether or not this Veteran had in-country service in the 
Republic of Vietnam."  The record listed specific sets of 
dates that the U.S.S. PRESTON was in the waters of Vietnam 
while the Veteran was aboard.  A subsequent August 2004 NPRC 
response stated that there were no records that the Veteran 
was exposed to herbicides.

The evidence of record does not show that the Veteran ever 
set foot in Vietnam.  The Veteran's service personnel records 
do not indicate that he was ever on leave or otherwise absent 
from the ship during any of the periods when it was in the 
waters of Vietnam.  The Veteran's service treatment records 
do not include any entries from Vietnam, nor any injuries or 
complaints that would indicate presence in Vietnam.  While 
the Veteran has repeatedly stated that he went ashore at Da 
Nang Air Force Base for "most of the day", the evidence of 
record does not substantiate this.  The Veteran has submitted 
deck logs from the U.S.S. PRESTON dated May 23, 1967.  These 
show that "5 persons departed with [a] swift boat" at 12:16 
pm and that personnel were then picked up from a swift boat 
at 4:29 pm.  While the Veteran claims this is evidence of his 
trip to Da Nang, the report does not indicate the identity of 
anyone onboard the swift boat, nor where it went.  In the 
absence of this information, the Veteran's presence in the 
Republic of Vietnam cannot be presumed.  Service onboard a 
'blue water' naval vessel off the coast of Vietnam is not 
sufficient to establish presumptive exposure to Agent Orange.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Accordingly, the evidence of record does not show that the 
Veteran ever served within Vietnam as defined by VA for the 
purposes of determining presumptive exposure to Agent Orange.  
He is not therefore presumed under 38 U.S.C.A. § 1116(f), to 
have been exposed to herbicide agents, to include Agent 
Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of diabetes mellitus, type 2.

After separation from military service, an April 1999 private 
medial reports stated that the Veteran denied diabetes, but 
had a notable blood sugar test result.  A second April 1999 
private medical report gave an assessment of questionable 
diabetes mellitus.

A February 2002 private medical report stated that the 
Veteran had "borderline diabetes."

An April 2004 private medical report gave an assessment of 
diabetes mellitus, type 2.  The medical evidence of record 
shows that diabetes mellitus, type 2, has been consistently 
diagnosed since April 2004.

The medical evidence of record does not show that the 
Veteran's diabetes mellitus, type 2, is related to military 
service.  The Veteran's service treatment records are 
negative for any diagnosis of diabetes mellitus, type 2.  
While the Veteran has a current diagnosis of diabetes 
mellitus, type 2, there is no medical evidence of record that 
it was diagnosed prior to April 1999, approximately 31 years 
after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, there is no medical 
evidence of record of any kind that mentions a nexus between 
the Veteran's currently diagnosed diabetes mellitus, type 2, 
and military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed diabetes mellitus, type 2, is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the Veteran is not competent to make a 
determination that his currently diagnosed diabetes mellitus, 
type 2, is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed diabetes mellitus, type 2, to military service.  As 
such, service connection for diabetes mellitus, type 2, is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the evidence of record does 
not show that the Veteran ever served within Vietnam as 
defined by VA for the purposes of determining presumptive 
exposure to Agent Orange and there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
diabetes mellitus, type 2, to military service, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for diabetes mellitus, type 2, to include 
as secondary to Agent Orange exposure, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


